Case 1:20-cv-25086-XXXX Document 1 Entered on FLSD Docket 12/14/2020 Page 1 of 17




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                       MIAMI DIVISION

                                               CASE NO.:

  AISHIA PETERSEN,

          Plaintiff,

  v.

  AUTOZONE INC.,

        Defendant.
  __________________________________/

                                     COMPLAINT FOR INJUNCTIVE RELIEF

  COMES NOW, Plaintiff Aishia Petersen (“Plaintiff “or “Petersen”), by and through undersigned

  counsel, files this Complaint and sues Defendant, AUTOZONE INC, for Permanent Injunctive

  Relief pursuant to Title III of the Americans with Disabilities Act of 1990, as amended, 42 U.S.C.

  §§s 12181-12189 (“ADA”), 28 U.S.C. §2201 and 2202 as well as 28 CFR Part 36 Regulations.

  Plaintiff state as follows:

                                          INTRODUCTION

                       1. This Court has jurisdiction over this case based on federal question

  jurisdiction, as provided in 28 U.S.C. §1331 and the provisions of the Americans with Disabilities

  Act, (hereinafter, “ADA”).

                       2. Plaintiff is a visually impaired and legally blind person (disabled) who

  requires assistance through screen-reading to navigate and communicate with business through the

  internet and its innumerous applications using her browser in her mobile phone. Plaintiff uses the




                                                  1
Case 1:20-cv-25086-XXXX Document 1 Entered on FLSD Docket 12/14/2020 Page 2 of 17




  term “blind” or “visually impaired” as legally blind. Disable as defined by ADA and Amendment

  acts of 2008, 42 USC §12101 (ADAAA).

                    3.Plaintiff brings this action against Defendant for providing a digital business

  mobile application (running on mobile devices such as IPHONES) that is not fully accessible

  usable by visually impaired consumers. The mobile application at issue is available to customers

  for download on customers mobile phones (“mobile app”).

                    4. Defendant developed the mobile app and had an option during development

  to make fully accessible to screen-readers, but opted not to do so. Accessibility is an optional

  feature in mobile app development. iPhone platforms offer developers accessibility tools to aid

  them in creating an accessible user experience for all users, including those with a disability or

  impairment.

                    5. The Defendant distributes its mobile application to millions of customers

  through their phone in the APP store (for IPhones).

                     6. Defendant offers its mobile app to the general public from which it sells a

  variety of car parts. Consumers require the ability to purchase goods and services anytime and

  from anywhere, even on the go. Defendant’s mobile app allows mobile device users to shop on a

  mobile platform through an internet connection to Wi-Fi or cellular data so that users can make

  purchases, locate stores, and explore product offerings on the go.

                    7. Defendant has subjected itself to the ADA because Defendant’s app is

  offered as a tool to communicate between the business and consumers to sell its products from its

  brick and mortar stores, which are places of public accommodation. As a result, the app must

  interact with Defendant’s stores and the public, and in doing so must comply with the ADA,




                                                  2
Case 1:20-cv-25086-XXXX Document 1 Entered on FLSD Docket 12/14/2020 Page 3 of 17




  which means it must not discriminate against individuals with disabilities and may not deny full

  and equal enjoyment of the goods and services afforded to the general public.

                    8. In the statutory text, Congress determined that "individuals with disabilities

  continually encounter various forms of discrimination," including "communication barriers". 42

  U.S.C. § 12182(a).

                    9. Blind and visually impaired consumers must use the assistive technology on

  the mobile phone to access business mobile app content. The mobile app must be designed and

  programmed to work with the assistive Accessibility feature available on the iPhones. Defendant’s

  app, however, contains digital barriers which limit the ability of blind and visually impaired

  consumers to access it.

                    10. Defendant’s mobile application is not fully or equally accessible to blind or

  visually impaired consumers in violation of the “ADA.” As a result, Plaintiff seeks a permanent

  injunction to cause a change in AUTOZONE INC (“Defendant” or “AUTOZONE”) policies,

  practices and procedures so that Defendant’s mobile application will become, and remain,

  accessible to blind. Plaintiff seeks injunctive relief, attorneys’ fees and costs, including, but not

  limited to, court costs and expert fees, pursuant to Title III of the Americans with Disabilities Act

  of 1990, as amended, 42 U.S.C. §§s 12181-12189 (“ADA”) and 42 U.S.C. 2000a-3(a). See also 28

  U.S.C. 2201 and 2202 as well as ADA 28 CFR Part 36 Regulations.

                    11. Throughout the ADA, "auxiliary aids and services" refers to techniques and

  devices to overcome barriers in communicating with people who have visual and hearing

  impairments, among other things. See 42 U.S.C. 12103(1).

                    12. Implementing these provisions, see 42 U.S.C. § 12186(b), the Attorney

  General's Title III regulations require public accommodations to "furnish appropriate auxiliary




                                                   3
Case 1:20-cv-25086-XXXX Document 1 Entered on FLSD Docket 12/14/2020 Page 4 of 17




  aids and services where necessary to ensure effective communication with individuals with

  disabilities." 28 C.F.R. § 36.303(c)(1). The regulations specifically list "screen reader software,"

  "magnification software," and "accessible electronic and information technology" as among the

  auxiliary aids that the statute requires. 28 C.F.R. § 36.303(b)(2).

                     13. Plaintiff is sui juris, and he is disabled as defined by the ADA and ADA

  Amendments Act of 2008, 42 U.S.C. §12101 (“ADAAA”).                   Defendant’s failure to design,

  construct, maintain, and operate its mobile application to be fully and equally accessible to and

  independently usable by Plaintiff, constitutes in Defendant’s denial of full and equal access to its

  mobile app, and therefore denial of its products and services offered thereby in conjunction with

  its physical location(s), resulting in a violation of Plaintiff’s rights under the Americans with

  Disabilities Act (“ADA”).

                     14. Defendant owns and operates the mobile e-commerce application and

  several AUTOZONE stores that are located in Florida.

                     15. This case arises out of the fact that Defendant AUTOZONE has operated its

  business in a manner and way that effectively excluding individuals who are visually impaired

  from access to Defendant mobile e-commerce application based upon Defendant’s failure to

  provide auxiliary aids and services for effective communications.

                     16. Plaintiff seeks injunctive relief pursuant to 28 U.S.C. §§ 2201 and 2202.

                     17. Plaintiff, a legally blind person, is impeded to access and communicate

  with Defendant effectively and timely such that allowing access to Defendant’s various business

  locations; as such impediment as rendered Defendant’s physical places of accommodation not

  fully accessible to the visually impaired.




                                                    4
Case 1:20-cv-25086-XXXX Document 1 Entered on FLSD Docket 12/14/2020 Page 5 of 17




                     18. Plaintiff has downloaded and attempted to patronize Defendant’s mobile

  application in the past and intends to continue to make further attempts to patronize Defendant’s

  mobile app. Plaintiff would like to pre-shop Defendant’s merchandise and learn about sales or

  discounts before going to Defendant’s brick and mortar location. However, unless Defendant is

  required to eliminate the access barriers at issue and required to change its policies so that access

  barriers do not reoccur on Defendant’s app, Plaintiff will continue to be denied full and equal

  access to the app as described and will be deterred from fully using Defendant’s app or shopping

  at the physical locations.

                     19. Plaintiff continues to attempt to utilize the Defendant’s mobile app and

  plans to continue to attempt to utilize the app in the near future for upcoming holidays and general

  purchase.

                     20. Plaintiff has suffered, and continues to suffer, frustration and humiliation as

  the result of the discriminatory conditions present at Defendant’s mobile application. By

  continuing to operate its mobile app with discriminatory conditions, Defendant contributes to

  Plaintiff’s sense of isolation and segregation and deprives Plaintiff the full and equal enjoyment of

  the goods, services, facilities, privileges and/or accommodations available to the general public.

  Plaintiff is deprived of the meaningful choice of freely visiting and utilizing the same

  accommodations readily available to the general public and is deterred and discouraged from

  doing so. By maintaining an app with violations, Defendant deprives Plaintiff the equality of

  opportunity offered to the general public.

                     21.Plaintiff has suffered and will continue to suffer direct and indirect injury as

  a result of the Defendant’s discrimination until the Defendant is compelled to comply with the

  requirements of the ADA.




                                                   5
Case 1:20-cv-25086-XXXX Document 1 Entered on FLSD Docket 12/14/2020 Page 6 of 17




                     22. However, unless Defendant is required to eliminate the access barriers at

  issue and required to change its policies so that access barriers do not reoccur on Defendant’s

  mobile e-commerce application, Plaintiff will continue to be denied full access and discriminated.

                                    JURISDICTION AND VENUE

                     23. This Court has federal question jurisdiction pursuant to 28 U.S.C. §1331

  and 42 U.S.C. § 12188.

                     24. Plaintiff’s claims asserted herein arose in this judicial district and Defendant

  does substantial business in this judicial district where it has multiple physical locations.

                     25. Venue in this judicial district is proper under 28 U.S.C. § 1391(b)(1) and (2)

  in that this is the judicial district in which Defendant resides, and in which a substantial part of the

  acts and omissions giving rise to the claims occurred.

                     26. Defendant is subject to personal jurisdiction in this District. Defendant has

  been and is committing the acts or omissions alleged herein in the Southern District of Florida that

  caused injury, and violated rights prescribed by the ADA to Plaintiff. This Court has personal

  jurisdiction over AUTOZONE, pursuant to, inter alia, Florida’s long arm statute F.S. § 48.193, a

  substantial part of the acts and omissions giving rise to Plaintiff’s claims occurred in the Southern

  District of Florida. Specifically, on several separate occasions, Plaintiff has been denied the full

  use and enjoyment of the facilities, goods, and services of Defendant’s mobile app in Florida. The

  access barriers Plaintiff encountered on Defendant’s mobile app have caused a denial of Plaintiff’s

  full and equal access multiple times in the past, and now deter Plaintiff on a regular basis from

  accessing Defendant’s mobile app. Plaintiff would like to become Defendant’s patron and access

  the Defendant’s mobile app in the near future but the barriers Plaintiff encountered on Defendant’s

  mobile app have impeded Plaintiff’s full and equal enjoyment of goods and services offered at




                                                    6
Case 1:20-cv-25086-XXXX Document 1 Entered on FLSD Docket 12/14/2020 Page 7 of 17




  Defendant’s brick-and mortar stores. Defendant AUTOZONE is authorized to conduct, and is

  conducting, business within the State of Florida and within the jurisdiction of this court.

                                                PARTIES

                     27. Plaintiff, Aishia Petersen, is and, at all times relevant hereto, is an Orlando,

  Florida resident. Plaintiff is and, at all times relevant hereto, has been legally blind and is therefore

  a member of a protected class under the ADA, 42 U.S.C. § 12102(2) and the regulations

  implementing the ADA set forth at 28 CFR §§ 36.101 et seq.

                     28. Petersen is legally blind, and a member of a protected class under the ADA.

  Whereby, she has a disability within the meaning of 42 U.S.C. § 12102(1)-(2), the regulations

  implementing the ADA set forth at 28 CFR §§ 36.101 et seq. and in 42 U.S.C. 3602, §802(h).

  Plaintiff was diagnosed with congenital glaucoma in both eyes by UM Health- Bascom Palmer

  Eye Institute, and consequently, is legally blind and the visual disability is permanent. Plaintiff is

  a legally blind individual who has a physical impairment that substantially limits the major life

  activity of seeing. Accordingly, she has a disability within the meaning of 42 U.S.C. § 12102 and

  28 C.F.R. § 35.104. Plaintiff is a qualified individual with a disability within the meaning of 42

  U.S.C. § 12131(2), 29 U.S. Code § 794 and 28 C.F.R. § 35.104.

                     29. Defendant AUTOZONE owns, operates and maintains multiple stores called

  AUTOZONE, within the Southern District of Florida, either through franchisees, affiliates,

  partners or other entities. Defendant’s store sells AUTOZONE automotive parts and other goods

  to the public. Defendant also offers those items to the public through its mobile app. Defendant’s

  store and accompanying mobile app work collectively and are public accommodations pursuant to

  42 U.S.C. § 12181(7)(E).

                                                  FACTS




                                                     7
Case 1:20-cv-25086-XXXX Document 1 Entered on FLSD Docket 12/14/2020 Page 8 of 17




                     30. Defendant is defined as a “Place of Public Accommodation" within meaning

  of Title III because Defendant is a private entity which owns and/or operates “[A] bakery, grocery

  store, clothing store, hardware store, shopping center, or other sales establishment,” 42 U.S.C.

  §12181(7)(E) and 28 C.F.R. §36.104(5).

                     31. Each of Defendant AUTOZONE stores are open to the public and each is a

  Place of Public Accommodation subject to the requirements of Title III of the ADA and its

  implementing regulation as “[A] … other sales establishment,” as defined by 42 U.S.C.

  §12181(7)(E); §12182, and 28 C.F.R. Part 36.

                     32. AUTOZONE stores offer for sale to the general public automotive parts.

                     33. Defendant’s mobile application is offered by Defendant as a way for the

  public to communicate with AUTOZONE merchandise. Defendant’s mobile app also permits the

  public to register and create an account allows the general public to order and purchase car parts,

  provides information about its products, and (among other things) provides: customer service,

  locate stores, buy car parts.

                     34. A mobile app is a program that is downloaded and installed onto a user's

  mobile device, whereas a website is a site (place) on the internet where users visit it. The mobile

  application is saved on the smartphone, and in most cases an internet connection is optional in

  order to work. Both are ways of digital communication between the business and the users. A

  mobile app remains on the user's smartphone and is therefore ideal for frequent and repeated

  communication. Mobile app push notifications are small messages that pop up in a user's status

  bar to let them know about an upcoming deal, reminders, and more. Push notifications are very

  convenient way successful way for business to reach and monetize their customers.




                                                  8
Case 1:20-cv-25086-XXXX Document 1 Entered on FLSD Docket 12/14/2020 Page 9 of 17




                     35. A blind person may give permission or consent to geolocation, push

  notifications and user’s data sharing to third party if the mobile application is accessible to screen-

  reader (audio voice unable).

                     36. The mobile application is an integral part of the goods and services offered

  by Defendant’s store, because Defendant’s mobile app and its physical stores are heavily

  integrated, since the mobile application allows the public the ability to locate Defendant’s stores,

  retail locations and sells merchandise.

                     37. The mobile application is an extension of defendant’s physical stores. By

  this nexus, between the store and the mobile application is characterized as a Place of Public

  Accommodation pursuant to Title III, 42 U.S.C. §12181(7)(E) of the ADA.

                     38. Defendant has control over its mobile application content, design and

  source-code. Defendant’s mobile app has a nexus to a place of public accommodation pursuant to

  42 U.S.C. § 12181(7)(E). Therefore, under the ADA, Defendant must ensure that individuals with

  disabilities have access to full and equal enjoyment of the goods and services offered on its app.

                     39. Blind and visually impaired individuals may access mobile apps by using

  accessibility features in conjunction with screen reader software that converts text to audio. Screen

  reader software provides the primary method by which a visually impaired person may

  independently use the internet. Unless the app is developed and designed with Accessibility

  features to be accessed with screen reader software, visually impaired individuals are unable to

  fully access app and the information, products, and services available through the app.

                     40. There are specific guidelines in place endorsed by the US Department of

  Justice in numerous U.S. District Courts. The international internet standards organization, W3C,

  has published WCAG 2.1 A (Web and mobile Content Accessibility Guidelines). WCAG 2.1




                                                    9
Case 1:20-cv-25086-XXXX Document 1 Entered on FLSD Docket 12/14/2020 Page 10 of 17




   provides widely accepted guidelines for making mobile apps accessible to individuals with

   disabilities and compatible with screen reader software.

                     41.Plaintiff is legally blind and uses an Iphone that comes with “Voiceover”

   screen reader (audio) feature in order to access internet mobile applications’ content. Plaintiff’s

   software is the most popular screen reader software utilized worldwide by visually impaired

   individuals for mobile phones.

          42. Despite attempts, Defendant’s mobile app did not fully integrated with Plaintiff’s mobile

   phone Accessibility screen-reader, nor was there any function within the app to permit access for

   visually impaired individuals through other means. Her shopping attempts were rendered futile

   because the app was inaccessible. Therefore, Plaintiff was denied the full use and enjoyment of the

   goods and services available on Defendant’s app as a result of access barriers on the mobile app. For

   example, in “Shop by Category”-menu Auto Parts announces(audio) “shop cell touchable 1000”,

   Shop by Category-Interior Accessories announces “shop cell touch 27DS”; Shop by Category-

   Exterior Accessories” announces “shop cell touch 25B”; Shop by Category-Trucks” announces

   “shop cell touch 2150CG”; Shop by Category-Tools” announces “shop cell touch 26SS”; Shop by

   Category-Chemicals” announces “shop cell touch 26RS”; and also all submenus the descriptions do

   not make any sense. Product price announces product price second part and product price third part

   (but price is not announce, what is the part price?). Multiple items have no description or the same

   description; items without zoom should be allowed; touch target is too small, poor contrast; bag-cart

   icon (top left checkout) audio is “basket root”, when user add to cart a message is not displayed in

   the screen and there is no audio announcing item in the cart and where is the cart; so blind user does

   not know if it is in cart, how many items are in the cart and how to complete the transaction; in

   quantity the minus and plus buttons have no audio so blind user cannot change quantity. Label in




                                                   10
Case 1:20-cv-25086-XXXX Document 1 Entered on FLSD Docket 12/14/2020 Page 11 of 17




   Name, any component that has text or images of text must have an accessible name shown in visible

   text. For example, the bar code icon is not labeled. It is announced only as "unpronounceable" by

   VoiceOver. The AUTOZONE mobile e-commerce application is substantially inaccessible for blind

   persons.

                     43. Defendant’s mobile application does not meet the WCAG 2.1 A level of

   accessibility. The mobile application should be accessible to Iphone screen-reader Voiceover.

   Multiple issues were found including: submits a form with errors then the error message(s) is

   visually displayed but is neither announced nor given keyboard-focus and the same happens when

   Add to bag, the message is displayed but no audio warns the blind user; mobile app buttons do not

   have the proper roles and are not accessible to “Voiceover”(IPhone).

                     44. By failing to adequately design and program its mobile application to

   accurately and sufficiently integrate with mobile screen-readers, Defendant has discriminated

   against Plaintiff and others with visual impairments on the basis of a disability by denying them

   full and equal enjoyment of the app, in violation of 42 U.S.C. § 12182(a) and C.F.R. § 36.201.

                     45. As a result of Defendant’s discrimination, Plaintiff was unable to use

   Defendant’s mobile application and suffered an injury in fact including loss of dignity,

   discrimination, and other tangible and intangible injuries.

                     46. The barriers on the mobile application have caused a denial of Plaintiff’s

   full and equal access multiple times in the past, and now deter Plaintiff from attempting to use

   Defendant’s mobile app.

                              AMERICAN WITH DISABILITIES ACT

                     47. The failure to access the information needed precluded Plaintiff’s ability to

   patronize AUTOZONE’s stores because, as a blind individual, Plaintiff needs to plan her outings




                                                    11
Case 1:20-cv-25086-XXXX Document 1 Entered on FLSD Docket 12/14/2020 Page 12 of 17




   out in detail in order to have the proper financing for a venture, and insure that she arrives at a

   given location.

                       48. Technology evolves, in these days, consumers are doing most of their

   shopping online. Defendant’s provision of an e-commerce mobile application is an essential part

   of the services offered and is no different than the customer service to the public as part of

   AUTOZONE’s stores services, privileges, and benefit to the public.

                       49. Title III ADA Part 36 regulation was amended to integrate section 36.303

   Auxiliary Aids and Services “A public accommodation shall furnish appropriate auxiliary aids and

   services where necessary to ensure effective communication with individuals with disabilities.”

                       50. By this nexus, the Defendant’s mobile application is characterized as an

   intangible service, privilege and advantage provided by AUTOZONE’s stores a Place of Public

   Accommodation as defined under the ADA, and thus its mobile application is an extension of

   AUTOZONE’s services, privileges and advantages made available to the general public by

   Defendant through its retail brick and mortar stores.

                       51. All Public Accommodations must ensure that their Places of Public

   Accommodation provide Effective Communication for all members of the general public,

   including individuals with disabilities. Binding case law increasingly recognize that private

   entities are providing goods and services to the public through the mobile application that operate

   as “Places of Public Accommodation” under Title III.

                       52. A person who cannot see, like the Plaintiff in this case, cannot go to

   Defendant’s mobile app and avail themselves of the same privileges. Thus, the Plaintiff has

   suffered discrimination due to Defendant’s failure to provide a reasonable accommodation for

   Plaintiff’s disability.




                                                   12
Case 1:20-cv-25086-XXXX Document 1 Entered on FLSD Docket 12/14/2020 Page 13 of 17




                     53. Notice to Defendant is not required as a result of Defendant’s failure to cure

   the violations.

                     54. Enforcement of Plaintiff’s rights under the ADA is right and just pursuant to

   28 U.S.C. §§ 2201 and 2202 and Title III ADA Subpart E Section 36.501.

                     55. Under Section 302(b)(2) of Title III of the ADA, unlawful discrimination

   also includes, among other things: a failure to make reasonable modifications in policies, practices

   or procedures, when such modifications are necessary to afford such goods, services, facilities,

   privileges, advantages or accommodations to individuals with disabilities, unless the entity can

   demonstrate that making such modifications would fundamentally alter the nature of such goods,

   services, facilities, privileges, advantages or accommodations; and a failure to take such steps as

   may be necessary to ensure that no individual with a disability is excluded, denied services,

   segregated or otherwise treated differently than other individuals because of the absence of

   auxiliary aids and services, unless the entity can demonstrate that taking such steps would

   fundamentally alter the nature of good, service, facility, privilege, advantage or accommodation

   being offered or would result in an undue burden. 42U.S.C. § 12182(b)(2)(A)(ii) (iii); see also 28

   C.F.R. § 36.303(a).

   Title III requires that “[a] public accommodation shall furnish appropriate auxiliary aids and

   services where necessary to ensure effective communication with individuals with disabilities.” 28

   C.F.R. § 36.303(c)(1). The regulations set forth numerous examples of “auxiliary aids and

   services,” including “…accessible electronic and information technology; or other effective

   methods of making visually delivered materials available to individuals who are blind or have low

   vision.” 28 C.F.R. § 36.303(b).

                            COUNT I – VIOLATIONS OF THE AMERICANS




                                                   13
Case 1:20-cv-25086-XXXX Document 1 Entered on FLSD Docket 12/14/2020 Page 14 of 17




                     56. Part 36 of Title 28 of the C.F.R. was designed and is implemented to

   effectuate subtitle A of Title III of the ADA, which prohibits discrimination on the basis of

   disability by Public Accommodations and requires Places of Public Accommodation to be

   designed, constructed, and altered in compliance with the accessibility standards established by

   Part 36 Regulation.

                     57. The acts alleged herein constitute violations of Title III of the ADA, and the

   regulations promulgated thereunder. Plaintiff, who is legally blind and has a disability that

   substantially limits the major life activity of seeing within the meaning of 42 U.S.C.

   §§12102(1)(A) and (2)(A), has been denied full and equal access to Defendant’s app. Plaintiff has

   not been afforded the goods, services, privileges and advantages that are provided to other patrons

   who are not disabled, and/or has been provided goods, services, privileges and advantages that are

   inferior to those provided to non-disabled persons. These violations are ongoing as Defendant has

   failed to make any prompt and equitable changes to its app and policies in order to remedy its

   discriminatory conduct.

                     58. Plaintiff has no plain, adequate, or complete remedy at law to redress the

   wrongs alleged hereinabove and this suit for injunctive relief is her only means to secure adequate

   redress from Defendant’s unlawful and discriminatory practices.

                     59. Unlawful discrimination includes “a failure to make reasonable

   modifications in policies, practices, or procedures, when such modifications are necessary to

   afford such goods, services, facilities, privileges, advantages, or accommodations to individuals

   with disabilities, unless the entity can demonstrate that making such modifications would

   fundamentally alter the nature of such goods, services, facilities, privileges, advantages or

   accommodations.” 42 U.S.C. § 12182(b)(2)(A)(II).




                                                  14
Case 1:20-cv-25086-XXXX Document 1 Entered on FLSD Docket 12/14/2020 Page 15 of 17




                     60. Unlawful discrimination also includes “a failure to take such steps as may

   be necessary to ensure that no individual with a disability is excluded, denied services, segregated

   or otherwise treated differently than other individuals because of the absence of auxiliary aids and

   services, unless the entity can demonstrate that taking such steps would fundamentally alter the

   nature of the good, service, facility, privilege, advantage, or accommodation being offered or

   would result in an undue burden.” 42 U.S.C. § 12182(b)(2)(A)(III).

                     61. Defendant is in violation of the ADA by creating barriers for individuals

   with disabilities who are visually impaired and who require the assistance of interface with screen

   reader software to comprehend and access digital mobile applications. These violations are

   ongoing.

                     62. Plaintiff has retained the law office of Acacia Barros, Esq. and has agreed to

   pay a reasonable fee for services in the prosecution of this cause, including costs and expenses

   incurred. Plaintiff is entitled to have reasonable attorneys’ fees, costs and expenses paid by

   Defendant AUTOZONE.

                                        PRAYER FOR RELIEF

   WHEREFORE, Plaintiff Aishia Petersen hereby prays judgment against Defendant

   “AUTOZONE INC” and requests the following injunctive relief permanently enjoin Defendant

   from any practice, policy and/or procedure which will deny Plaintiff equal access to, and benefit

   from Defendant’s services and goods, as well as the Court:

                      a. A Declaratory Judgment that at the commencement of this action Defendant

   was in violation of the specific requirements of Title III of the ADA described above, and the

   relevant implementing regulations of the ADA, in that Defendant took no action that was




                                                   15
Case 1:20-cv-25086-XXXX Document 1 Entered on FLSD Docket 12/14/2020 Page 16 of 17




   reasonably calculated to ensure that its mobile application is fully accessible to, and

   independently usable by, blind individuals;

                      b. A permanent injunction pursuant to 42 U.S.C. § 12188(a)(2) and 28 CFR §

   36.504(a) which directs Defendant to take all steps necessary to brings its app into full

   compliance with the requirements set forth in the ADA, and its implementing regulations, so that

   its app is fully accessible to, and independently usable by, blind individuals, and which further

   directs that the Court shall retain jurisdiction for a period to be determined to ensure that

   Defendant has adopted and is following an institutional policy that will in fact cause Defendant to

   remain fully in compliance with the law;

                      c. That the Court enter an Order directing Defendants to continually update

   and maintain their mobile application remains fully accessible to and usable by visually impaired

   individuals;

                      d. That the Court enter an award of attorney’s fees, costs and litigation

   expenses pursuant to 42 U.S.C. § 12205; and Title III of the ADA Section § 36.505, and

                      e. The provision of whatever other relief the Court deems just, equitable and

   appropriate.


   Dated this 14th day of December 2020.


                                                               s/Acacia Barros
                                                               Attorney for Plaintiff
                                                               ACACIA BARROS, P.A.
                                                               Acacia Barros, Esq.
                                                               FBN: 106277
                                                               11120 N. Kendall Dr., Suite 201
                                                               Miami, Florida 33176
                                                               Tel: 305-639-8381
                                                               ab@barroslawfirm.com




                                                   16
Case 1:20-cv-25086-XXXX Document 1 Entered on FLSD Docket 12/14/2020 Page 17 of 17




                                   CERTIFICATE OF SERVICE


               I hereby certify that on this 14th day of December 2020 that the foregoing document

   has been filed using CM/ECF system and will be served via email when Defendant/Defendant’s

   counsel enters an appearance.

                                                      Dated: December 14th, 2020
                                                      Respectfully submitted,
                                                        /s/Acacia Barros
                                                        Attorney for Plaintiff
                                                      ACACIA BARROS, P.A




                                                 17
